Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on December 23, 2020.

2. Claims 1-21 have been examined. 

Foreign Priority Date
3. There is no priority document in the record. 


Allowable Subject Matter
4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 7 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The computer implemented method of claim 6, wherein the comparison comprises determining a range of user profiles and determining which user profile of the range of user profiles best matches the first set of user interactions,” which are not found in the prior art of record.
Incorporating intervening claim 6 and claim 7 into claims 1, 11, and 18 would put the case in condition for allowance.


Claim Rejections – 35 USC §102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claims 1-6, 11-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0318083 to Ignatyev (hereafter “Ignatyev”).

Claim 1. 
Ignatyev discloses a computer implemented method for deploying an application, the method comprising:
at an application system hosting one or more software applications, each software application having a plurality of application deployments, wherein a first application deployment is based on a first set of user interactions with the application and a second application deployment is different to the first deployment due to being based on a second set of user interactions with the application (FIG.2, Multi-tenant computing platform 208 and related text), 
wherein the second set of user interactions is different to the first set of user interactions (FIG.5(d), FIG.5(e), different tenants have different usages of software modules, numbers of software licenses, numbers of software transactions);
receiving usage information about a user, the usage information indicating a third set of user interactions with an application of the one or more software applications; determining a user profile of the user from the usage information (0100, 0104, 0132);
determining the first application deployment based on the user profile; and deploying the first application for the user based on the first application deployment 



[0127] Based at least in part on the signature(s), assist the system in making allocation decisions, predictions, or observations, such as: [0128] For an existing tenant/account: the "predictions" may be relatively high-level (such as one of the tenants in a group may need to be moved or re-assigned); however, in general the more granular the predictions, the more useful they will be; [0129] For placement or assignment of a new tenant/account--see Example 4 in the following description; [0130] A signature or set of signatures could be used to evaluate or identify which tenants or users are responsible for performance issues that are impacting others in a specific location and/or during a specific time interval; or [0131] Determining QoS metrics, ensuring compliance with contractual obligations regarding maintaining a certain level of service, performing optimizations of the financial impact of certain types of resource usage, etc.

Claim 2. 
Ignatyev discloses the computer implemented method of claim 1, further comprising, at the application system: receiving usage information from another user (‘second user’); determining another user profile (‘second user profile’) based on the usage information from the second user; and determining the second application deployment for the second user based on the second user profile; and deploying the first application for the second user based on the second application deployment (FIG.2, resource deployment of Tenant A, resource deployment of Tenant Z, and related text).

Claim 3. 
Ignatyev discloses the computer implemented method of claim 1 wherein the user profile is based on patterns in usage information of the user (0011, 0103, 0106).

Claim 4. 
Ignatyev discloses the computer implemented method of claim 3 wherein patterns in usage information are determined by analysing the usage information in accordance with one or more metrics (0010, 0011, 0015, 0018).

Claim 5. 
Ignatyev discloses the computer implemented method of claim 1, wherein the first set of user interactions, second set of user interactions and third set of user interactions are events generated by a user interacting with a client application on a user device 

[0105] This distribution/allocation may be performed by considering observed changes/variance in the observed "signatures" among different tenants, as segmented by location, vertical, number of users by tenant, different seasonal CIR usage in different counties, etc. Each seasonal pattern may be associated with local country holidays, events etc. in order to utilize that information in the distribution planning; and [0106] By observing different tenants' usage "signatures", an embodiment of the inventive system may assemble a "signatures" library which can be processed in aggregate to assist platform management/ administration to make more optimal decisions regarding existing tenants' distribution among servers or the optimal allocation of new tenants, by comparing their attributes (e.g., location, number of users, vertical etc.) to existing tenants' attributes and their usage "signatures". For example, this comparison may be based on pattern matching or application of a machine learning technique to identify the characteristic or characteristics of an account or tenant that are strongly associated with a specific type of signature or change in signature.


Claim 6. 
Ignatyev discloses the computer implemented method of claim 1, wherein determining the first application deployment based on the user profile includes a comparison between the user profile and the first set of user interactions (0011, 0104, 0134, 0139).

Claim 11. 
Ignatyev discloses a computer implemented method for deploying an application, the method comprising:
determining, by a processing system, a first application profile based on usage of a software application (0105, 0138, 0186);
determining, by the processing system, a second application profile based on usage of the software application that is different to the first application profile (0106, 0139); 
determining a first application deployment of the software application for the processing system based on the first application profile (0108, 0186, 0051);
determining a second application deployment of the software application for the processing system based on the second application profile (0052, 0085, 0147);
receiving, at the processing system, user usage information for a user, the user usage information comprising information indicating usage of the software application (0011, 0018, 0103, 0106); 
determining, by the processing system based on the user usage information, the first application deployment and not the second application deployment (0010, 0406, 0159);
based on the determination of the first application deployment, deploying by the processing system, the first application deployment of the software application for the user (0150, 0153, 0164).

Claim 12. 
Ignatyev discloses the computer implemented method of claim 11, wherein the first application profile is based on first application usage information, wherein the first application usage information is information about usage of the application based on a first set of user interactions with the application (0151, 0154, 0155).

Claim 13. 
Ignatyev discloses the computer implemented method of claim 12, wherein the second application profile is based on second application usage information, wherein the second application usage information is information about usage of the application based on a second set of user interactions with the application and wherein the second set of user interactions is different to the first set of user interactions (0130, 0138, 0150, 0179). 

Claim 17. 
Ignatyev discloses the computer implemented method of claim 15, wherein determining a first application profile comprises determining a use case via one or more of: heuristics; data mining; pattern recognition; artificial intelligence; and machine learning (0010, 0011, 0016, 0153).

Claim 18. 
Ignatyev discloses non-transient computer-readable storage, storing instructions that when executed by a processor, cause the processor to:
determine a first application profile for a software application (0052, 0085, 0106, 0147);
determine a second application profile for the software application that is different to the first application profile (0105, 0138, 0186);
determine a first application deployment of the software application for the first application profile (0150, 0153, 0164);
determine a second application deployment of the software application for the second application profile (0108, 0139, 0186, 0051);
receive user usage information for a user, the user usage information comprising information indicative of usage of the first software application (0010, 0406, 0159, 0179);
determine the first application profile for the user based on the user usage information (0010, 0011, 0016, 0153);
determine the first application deployment for the user based on the determined first application profile (0130, 0138, 0150, 0179); and
deploy the first application deployment for the user (0151, 0154, 0155).

Claim 19. 
Ignatyev discloses the non-transient computer-readable storage of claim 18, wherein determining the first application profile for the user based on the user usage information includes a comparison of the user usage information and the first application profile (0105, 0138, 0186).

Claim 20. 
Ignatyev discloses the non-transient computer-readable storage of claim 19 ,wherein the comparison is based on a metric of one or more of: CPU usage; memory usage; network utilisation; disk usage; or other computing resource (0108, 0139, 0186, 0051).

Claim 21. 
Ignatyev discloses the non-transient computer-readable storage of claim 20, further comprising instructions to cause the processor to: receive additional user usage information for the user (0052, 0085, 0106, 0147); 
determine the second application profile for the user based on the additional user usage information; and deploy the second application deployment for the user (0010, 0406, 0159, 0179).


Claim Rejections – 35 USC §103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8. Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatyev in view of US 2017/0031706 to Podvratnik et al. (hereafter “Podvratnik”).

Claim 14. 
Ignatyev does not disclose the computer implemented method of claim 11, wherein determining a first application profile comprises determining a use case based on a specified metric of the application usage information.
 determining a first application profile comprises determining a use case based on a specified metric of the application usage information (0005, 0038).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Podvratnik’s teaching into Ignatyev‘s teaching.  One would have been motivated to do so to optimize resource placement as suggested by Podvratnik (0003, 0004).

Claim 15. 
Ignatyev does not disclose the computer implemented method of claim 14, wherein a specified metric measures a computing resource.
However, Podvratnik further discloses a specified metric measures a computing resource (0021, 0027).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Podvratnik’s teaching into Ignatyev‘s teaching.  One would have been motivated to do so to optimize resource placement as suggested by Podvratnik (0003, 0004).

Claim 16. 
Ignatyev does not disclose the computer implemented method claim 15, wherein the specified metric is one or more of: CPU usage; memory usage; network utilisation; or disk usage.
However, Podvratnik further discloses the specified metric is one or more of: CPU usage; memory usage; network utilisation; or disk usage (0021, 0027).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Podvratnik’s teaching into Ignatyev‘s teaching.  One would have been motivated to do so to optimize resource placement as suggested by Podvratnik (0003, 0004).


Conclusion

If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192